932 A.2d 27 (2007)
192 N.J. 475
STATE of New Jersey, Plaintiff-Respondent
v.
Anil NAYEE, Defendant-Petitioner.
Supreme Court of New Jersey.
September 20, 2007.
ORDERED that the petition for certification is granted, limited solely to the issue of the trial court's refusal to consider the record before it in respect of defendant's mental illness as a mitigating factor under N.J.S.A. 2C:44-1b(4) in arriving at its sentence; and it is further
ORDERED that the matter is summarily remanded to the trial court for resentencing in the light of State v. Nataluk, 316 N.J.Super. 336, 349, 720 A.2d 401 (1998).